Citation Nr: 0719358	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for multiple level 
degenerative joint disease with neural foramina narrowing and 
C4-C5 right and left, also claimed as lumbar and cervical 
radiculopathy.

2.  Entitlement to service connection for right arm 
radiculopathy, also claimed as secondary to the back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1985 to June 
1988, followed by service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Where a disability is 
shown in service, a disability is currently shown, and there 
is evidence relating that disability to service, an 
examination is needed.  38 C.F.R. § 3.159(c)(4).

The veteran alleges that his back disability of the cervical 
and lumbar spine was incurred during active duty for training 
with the United States Army Reserves in August 1998, while 
doing heavy lifting which consisted of carrying soldiers on 
stretchers during a training exercise.  The veteran also 
alleges that a right arm disability has developed secondary 
to the claimed back disability.

Service medical records show treatment of the veteran's back.  
A  January 1986 note shows that the veteran presented for 
treatment of right sided low back pain.  An x-ray examination 
was within normal limits without radiographic evidence of 
disc disease or compression fractures.  His condition was 
diagnosed as chronic mechanical low back pain.  An August 
1998 record notes that the veteran developed right S1 
radiculopathy after heavy lifting and discogenic disease of 
the lumbar and cervical spine documented by radiologic 
studies.  In December 1998, an emergency care treatment 
record notes complaints of back pain with right leg 
radiculopathy.  In August 1999, the veteran's condition was 
diagnosed as cervical HNP, lumbar HNP.  A July 2000 
examination report notes abnormal lower extremities and 
spine.  The report shows a diagnosis of HNP LS S1 and notes 
that the veteran received appropriate treatment.  There were 
no significant objective clinical findings to demonstrate 
interference with satisfactory performance of duty and he was 
deemed qualified for retention.  

Private medical records indicate that, in September 2003, the 
veteran underwent an EMG and EDX of the right arm after which 
his condition was diagnosed as right C6 radiculopathy.

In March 2004, the veteran underwent a VA spine examination.  
The examiner noted that according to an August 1998 medical 
record, the veteran developed evident discogenic disease of 
the lumbar and cervical spine, documented by radiologic 
studies.  The examiner noted that the veteran had been 
diagnosed as having L5-S1 minimal, focal posterocentral disc 
herniation which appears to be minimally indenting the thecal 
sac by CT scan of the lumbar spine in August 1998; multiple 
level degenerative joint disease with neural foramina 
narrowing and C4-5 right and left posterolateral osteophytes 
degenerative joint disease and arising from the vertebral 
bodies as well as diffuse disc bulge with findings causing 
central canal narrowing with bilateral neural foramina 
narrowing by MRI of the cervical spine in September 2003; and 
right C6 radiculopathy by EMG and EDX done by private doctor 
in September 2003.

In a June 2004 addendum, the VA examiner opined that the 
current diagnosis of the lower back [disability] showed in 
the March 2004 examination is not due to a manifestation of 
injury suffered by the veteran in 1998.

The VA examiner also conducted a joints examination of the 
right wrist and hand in March 2004.  There was no evidence of 
fractures, dislocations, or bone destruction.  The diagnosis 
was negative musculoskeletal right hand and wrist 
examination.  While the examination did not include an 
evaluation of the veteran's right arm, in a June 2004 
addendum to the March 2004 VA examination, the examiner 
opined that the veteran's current right C6 radiculopathy is 
not due to a secondary manifestation of the low back 
condition.

The Board finds that current VA examinations and medical 
opinions as to the etiology of the veteran's disabilities of 
the cervical and lumbar spine, and right arm disability, are 
necessary.  38 C.F.R. § 3.159(c)(4) (2006).  While the VA 
examiner opined that veteran's low back condition is not due 
to the August 1998 incident, and that the veteran's right arm 
disability is not secondary to a back disability, the 
examiner did not provide a sufficient rationale.  The 
examiner provided his opinion that the symptoms of the lower 
back existed prior to his active duty according to evidence 
in the veteran's service medical records.  However, it is not 
clear whether the examiner was stating that the back 
condition existed prior to the 1998 injury, based on 
notations of chronic back pain in service medical records 
from the veteran's active service in 1986, and was aggravated 
by an injury in 1998.  In addition, the examiner did not 
provide an opinion with respect to the veteran's cervical 
spine disability.  Finally, while the veteran was provided a 
private neurological examination of the right arm, it does 
not appear that he was afforded a VA neurological examination 
to aid in determining the etiology of his right arm 
radiculopathy.  

It does not appear that the RO has sought verification of the 
veteran's service with the Army Reserves, to include 
verification of all periods of Active Duty for Training 
(ACDUTRA) and Inactive Duty for Training (INACDUTRA).  This 
should be accomplished on remand.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice has not yet been provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

2.  Verify all periods of ACDUTRA and 
INACDUTRA during the veteran's service 
with the Army Reserves.  All 
records/responses received should be 
associated with the claims file.

3.  Schedule the veteran for a VA spine 
examination to determine the nature and 
etiology of the veteran's cervical and 
lumbar back disabilities.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically the examiner should diagnose 
any current back disability and express 
opinions as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's cervical 
and lumbar spine disabilities are related 
to the veteran's period of active service 
(to include periods of ACDUTRA / 
INACDUTRA); (2) whether it is at least as 
likely as not (50 percent or more 
probability) that cervical and lumbar 
disabilities pre-existed any period of 
active service (to include periods of 
ACDUTRA / INACDUTRA); and (3) if the 
cervical and lumbar disabilities did pre-
exist any period of service, in the 
examiner's opinion, whether it is at least 
as likely as not (50 percent or more 
probability) that the disorder increased 
in severity during any period of active 
military service (to include a period of 
ACDUTRA / INACDUTRA) and if so, whether 
such increase in disability was due to the 
natural progress of the condition.  If the 
condition is found to have increased in 
severity during a period of active 
military service, the examiner should 
specifically address the matter of whether 
the underlying disability, as opposed to 
just the symptoms, worsened during such 
service

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
it is impossible to provide any part of 
the requested opinion without resort to 
pure speculation, the examiner should so 
indicate.

4.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of the veteran's right 
arm disability.  Any necessary 
electrodiagnostic testing of his right 
upper extremity should be conducted.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's right arm radiculopathy is 
related to the veteran's service, to 
include service in the Army Reserves.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  If 
it is impossible to provide any part of 
the requested opinion without resort to 
pure speculation, the examiner should so 
indicate.

5.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and afford the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



